On Remand from Supreme Court.
This case having been remanded to this court for further consideration, we hold that, after making proper allowance for the finding of the trial court, a sufficient predicate has not been proven authorizing the state to introduce secondary evidence of the testimony of the witness Graham, who had testified on the preliminary trial of defendant, before the committing magistrate, and who was not present at the trial, it not having been shown by competent evidence that Rankin was a nonresident of the state or that his whereabouts were unknown and his testimony at first hand unobtainable by due diligence. State ex rel. Attorney General (8 Div. 306, Supreme Court, November term, 1920) 87 So. 700.
The judgment is reversed, and the cause is remanded.
Reversed and remanded. *Page 654